EXHIBIT 10.22                     


            
                                            










FIRST AMENDMENT TO GOLF COURSE LEASE


THIS FIRST AMENDMENT TO THE GOLF COURSE LEASE (the “First Amendment”) is made
and entered this 24th day of January, 2017 between ADELAAR DEVELOPER, LLC, a
Delaware limited liability company having offices at 909 Walnut Street, Suite
200, Kansas City, Missouri 64106 (“Landlord”), and EMPIRE RESORTS REAL ESTATE I,
LLC, a New York limited liability company, having an address at 204 State Route
17B, Monticello, New York 12701, (“Tenant”) (Landlord and Tenant, collectively,
the “Parties”).


WITNESSETH:
WHEREAS, on December 28, 2015, the Parties entered into a Sub-Lease for the
lease of the Golf Course Parcel, as more fully described in the Sub-Lease (the
“GC Lease”); and
WHEREAS, on December 28, 2015, the Parties and certain of their affiliates also
entered into an Amended and Restated Master Development Agreement (the “MDA”);
WHEREAS, pursuant to Section 6.2 of the MDA, the parties to the MDA agreed to
fund and allocate between and among them certain Common Infrastructure Costs as
such term is defined in the MDA; and
WHEREAS, simultaneously with this First Amendment, the parties to the MDA
entered into that certain First Amendment to the MDA to provide for increases to
the Common Infrastructure Costs and Capital Assessment Cap Amount (as each such
term is defined in the MDA); and
WHEREAS, the Parties desire to enter into this First Amendment to similarly
provide for increases to the Capital Assessment Cap Amount, to provide for the
closing of the bond financing related to the Common Infrastructure Costs and to
update the legal description of the Leased Premises (as defined in the GC
Lease);
NOW, THEREFORE, in consideration of the recitals, the mutual covenants and
promises set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


1.Section 3.3(a) of the GC Lease shall be amended and restated as follows:











--------------------------------------------------------------------------------

 


“(a) Landlord holds a valid leasehold interest in and to the Leased Premises”






2.Section 5.3 of the GC Lease shall be amended and restated as follows:


“5.3    Special District Assessments. Notwithstanding anything herein to the
contrary, commencing on the Conversion Date, Tenant shall be responsible for
payment of the Special District Capital Assessments levied on the Leased
Premises in an amount not to exceed the annual amounts set forth on Schedule 4
hereto in the “Annual Debt Service Table” with respect to the Golf Course
Project (the “Capital Assessments Cap Amount”), which amount shall be paid by
Tenant directly to the applicable Governmental Authorities. Landlord shall be
responsible for payment of any such Special District Capital Assessments in
excess of the Capital Assessments Cap Amount. In the event that Landlord fails
to make such payments in a timely manner, Tenant shall have the right (but not
the obligation) to make such payments directly to the Governmental Authorities,
and Tenant shall receive a deduction from Rent in an amount equal to any amount
actually paid by Tenant or an Affiliate for any Special District Capital
Assessments levied on the Leased Premises in excess of the Capital Assessments
Cap Amount. Tenant shall also have the right, but not the obligation, to have
the Casino Tenant pay such excess amounts that are not paid by Landlord,
allowing the Casino Tenant a deduction from Rent pursuant to the terms of the
Casino Lease. Special Assessments Limited Guarantor hereby absolutely,
irrevocably, and unconditionally guarantees to Landlord the full and timely
payment of all Special District Capital Assessments below the Capital
Assessments Cap Amount that are payable by Tenant hereunder as and when same
shall be due, but only for so long as Tenant is an Affiliate of Special
Assessments Limited Guarantor and such guaranty shall expire on and as of the
date on which Tenant ceases to be an Affiliate of Special Assessments Limited
Guarantor; provided that Special Assessments Limited Guarantor shall remain
liable for any unpaid Special District Capital Assessments payable by Tenant
hereunder that relate to the period prior to such date. In the event that Tenant
fails to make any payments required under this Section 5.3 in a timely manner,
Landlord shall have the right (but not the obligation) to make such payments
directly to the Governmental Authorities, and the amount of any such payments
made by Landlord shall be added to Rent due under this Lease for the following
month.
3.Section 5.4 of the GC Lease is hereby deleted in its entirety.


4.Schedule 4 to the GC Lease shall be replaced with a new Schedule 4, a copy of
which is annexed hereto.











--------------------------------------------------------------------------------

 


5.Exhibit A of the GC Lease shall be replaced with a new Exhibit A, a copy of
which is annexed hereto.


6.Except as herein amended, all other terms and provisions of the GC Lease
remain in full force and effect.
[Signatures appear on the following page]





















































































--------------------------------------------------------------------------------

 












IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.
ADELAAR DEVELOPER, LLC, a Delaware limited liability company
By:
/s/ Gregory K. Silvers

Name:
Gregory K. Silvers

Title:
Manager/President



EMPIRE RESORTS REAL ESTATE I, LLC, a New York limited liability company
By:    /s/ Joseph D’Amato
Name:
Joseph D’Amato

Title:
Authorized Signatory



SPECIAL ASSESSMENTS LIMTIED GUARANTOR:
EMPIRE RESORTS, INC., a Delaware corporation
By:    /s/ Joseph D’Amato
Name:
Joseph D’Amato

Title:    Authorized Signatory













